Citation Nr: 1741069	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to June 1993.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied service connection for bilateral carpal tunnel syndrome.

In May 2013, April 2016, and April 2017, the Board remanded the issue for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required yet again for a VA addendum opinion.

A July 2012 VA-sponsored examination was conducted and the examiner stated that the Veteran had several risk factors for the development of carpal tunnel syndrome after service, including diabetes mellitus, with which he was diagnosed in 2006.  The examiner then opined that the Veteran's carpal tunnel syndrome (diagnosed by EMG in 2008) was less likely than not associated with service, specifically the in-service clinical findings.  

The RO granted service connection for diabetes mellitus in April 2015.  

Thereafter, a VA addendum opinion regarding direct service connection was obtained in April 2017 pursuant to the most recent Board remand instructions; however, an opinion is now needed regarding the relationship, if any, between the Veteran's bilateral carpal tunnel syndrome and his service-connected diabetes mellitus.  The July 2012 VA-sponsored examination report raises this question of secondary service connection, and such issue has not yet been addressed by an examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion from the April 2017 VA examiner, if available, or another qualified health care provider, to evaluate the nature and etiology of the Veteran's bilateral carpal tunnel syndrome.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  A VA examination may be obtained if deemed necessary.

After reviewing the claims file in its entirety, the examiner is asked to respond to the follow:

Determine whether it is at least as likely as not that the Veteran's bilateral carpal tunnel syndrome is caused OR aggravated by his service-connected diabetes mellitus. 

**In deciding so, specifically address the finding of the July 2012 VA examiner that the Veteran had several risk factors for the development of carpal tunnel syndrome, including diabetes mellitus, now service connected.

A complete rationale should be provided for any opinion provided.  

2.  Readjudicate the Veteran's claim for service connection for bilateral carpal tunnel syndrome.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


